                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



JORGE LUIS SOSA,                                    Case No. 1:19-cv-01333-NONE-EPG (PC)

              Plaintiff,

       v.

R. HULSE,
                                                    ORDER & WRIT OF HABEAS CORPUS
              Defendant.                            AD TESTIFICANDUM
                                             /

Jorge Luis Sosa, CDCR # J-47819, a necessary and material witness in a settlement conference in
this case on August 2, 2021, is confined in Salinas Valley State Prison (SVSP), in the custody of
the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place of confinement,
on Monday, August 2, 2021 at 9:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video conference,
      to participate in a settlement conference at the time and place above, until completion of
      the settlement conference or as ordered by the court. Zoom video conference connection
      information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Salinas Valley State Prison at (831) 678-5544 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P. O. Box 1020, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge
Delaney at the time and place above, by Zoom video conference, until completion
of the settlement conference or as ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    June 30, 2021                           /s/
                                              UNITED STATES MAGISTRATE JUDGE
